Exhibit 10.49C

 

SEPARATION AGREEMENT WITH JOSEPH T. RUBLE

THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into on April
21, 2016, by and among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware
corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and JOSEPH
T. RUBLE (the “Executive”).  CSGS and Systems collectively are referred to in
this Agreement as the “Company”.

W I T N E S S E T H:

WHEREAS, Executive and the Company are parties to that certain Amended and
Restated Employment Agreement dated November 30, 2015 (the “Employment
Agreement”), pursuant to which Executive currently serves as an Executive Vice
President, General Counsel, Corporate Secretary, and Chief Administrative
Officer of the Company; and

WHEREAS, effective May 31, 2016, the Company intends to implement significant
organizational changes in its management structure which will include, among
other things, elimination of the position of Chief Administrative Officer; and

WHEREAS, when implemented, certain of the organizational changes referred to in
the preceding preamble will give rise to Executive’s rights under Paragraph
10(f) of the Employment Agreement; and

WHEREAS, Executive has informed the Company that he intends to exercise his
right to terminate his employment under Paragraph 10(f) of the Employment
Agreement on May 31, 2016, and the Company and Executive mutually desire to
arrange for such termination to be accomplished upon terms and conditions
intended both to provide Executive with certain compensation and benefits and to
provide for an orderly transition of Executive's duties within the Company;

NOW, THEREFORE, in consideration of the terms and provisions set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

1.Separation Pursuant to Paragraph 10(f) of the Employment Agreement.  The
Company acknowledges and agrees that the significant organizational changes in
its management structure which the Company intends to implement on May 31, 2016,
when implemented will give rise to Executive’s rights under Paragraph 10(f) of
the Employment Agreement and at such time will entitle Executive to terminate
his employment with the Company and to receive the payments and benefits
provided in Paragraph 10(d) of the Employment Agreement.  The Company waives the
requirement under Paragraph 10(f) of the Employment Agreement that Executive
give the Company the written notice specified in such Paragraph 10(f) and
acknowledges that, given the intended significant organizational changes in the
Company's management structure, the Company is unable to cure the conditions
giving rise to such rights of Executive.

 

--------------------------------------------------------------------------------

 

2.Continued Employment; Resignation.  Executive will continue his employment as
an Executive Vice President, General Counsel, Corporate Secretary, and Chief
Administrative Officer of the Company under and pursuant to the terms of the
Employment Agreement until May 31, 2016 (the “Resignation Date”), and on such
date Executive will cease to be an Executive Vice President, General Counsel,
Corporate Secretary, and Chief Administrative Officer of the Company.  Executive
will continue his employment as a non-executive employee of the Company from
June 1, 2016, through July 15, 2016 (the “Separation Date”), and the Company
agrees in all events (other than Executive's death or termination for Cause) to
continue Executive's employment from the date of this Agreement through the
Separation Date regardless of any disability of Executive and will not take any
action to terminate the employment of Executive prior to July 15, 2016, except
for Cause and only in the event that Cause actually exists.  Until the
Resignation Date, Executive will continue to have the responsibilities, duties,
and authorities currently associated with his positions as an Executive Vice
President, General Counsel, Corporate Secretary, and Chief Administrative
Officer of the Company. After the Resignation Date, from June 1, 2016, through
July 15, 2016, Executive’s employment will be in a non-executive, non-officer
capacity solely to assist, as requested by the Chief Executive Officer of the
Company, with the transition of his previous duties to other employees of the
Company.  After the Resignation Date, Executive (i) will not have any duties or
perform any functions for the Company or any subsidiary or affiliate of the
Company corresponding to the duties or functions of an officer of the Company or
any subsidiary or affiliate of the Company and (ii) will not perform any
policy-making functions for the Company or any subsidiary or affiliate of the
Company.  Executive hereby resigns as an officer of and from all other positions
with CSGS and Systems, effective on the Resignation Date, and the Company
accepts such resignation.  The Company and Executive will use their respective
best efforts to effect Executive's resignation or removal from all positions
with any direct or indirect subsidiaries or affiliates of CSGS other than
Systems as soon as practicable after the Resignation Date.   

 

(a)

Compensation in Respect of Continued Employment.

(i)General.  Executive’s base salary, perquisites, and expense reimbursements
under Paragraphs 6, 7, and 8 of the Employment Agreement through the Resignation
Date will remain the same as those in effect on the date of this
Agreement.  During the period from June 1, 2016, through July 15, 2016, the
Company will pay Executive a salary at an annual rate equal to fifty percent
(50%) of his base salary in effect as of the date of this Agreement and at the
expense of the Company will continue to provide to Executive and his eligible
dependents individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage comparable to
those coverages which are provided to the Company's then senior
executives.  Such salary will be paid in accordance with the Company's regular
payroll practices.

(ii)Equity Incentives.  Executive’s existing Restricted Stock Awards from CSGS
will continue to vest and be earned and payable to Executive in accordance with
their terms through July 15, 2016.  Further, the 17,825 time-based Restricted
Stock Awards which were granted to Executive on November 18, 2015, pursuant to
the Restricted Stock Award Agreement executed on November 30, 2015 (“November
RSAA”) will vest in their entirety without restriction on the Resignation Date
pursuant to Section 15(a) of the November RSAA

2

 

--------------------------------------------------------------------------------

 

unless the employment of Executive is terminated by the Company for Cause prior
to the Resignation Date.  

(iii)Resignation from Stock Repurchase Committee.  The Stock Repurchase
Committee of the Company is comprised of certain members of the Company's senior
management and is generally responsible for the governance and administration of
the repurchase of shares of CSGS.  This Agreement constitutes the immediate
resignation of Executive from the Stock Repurchase Committee, and the Company
hereby accepts such resignation.

(iv)Stock Ownership Guideline Termination. The Company has a policy in effect
whereby the Executive is required to hold shares equivalent to one times his
base salary.  The Company agrees that such stock holding requirement will no
longer apply to Executive after the date of this Agreement.  However, Executive
shall continue to comply with all applicable securities and other laws and
Company policies with respect to dispositions of CSGS stock.

(v)Electronic Devices.  As of the Separation Date, Executive shall be entitled
to retain as his own property the Company-owned HP computer, iPad, and iPhone
which he currently uses and all personal information contained on each such
device, including Outlook Contacts and Calendar entries.  The Company shall have
its IT department remove all confidential or proprietary material from such
devices, and the office of the CISO shall audit such devices for compliance.  

(vi)Personal Effects.  The Company shall arrange for the professional packing of
Executive’s personal effects in his office and the shipment of such items to his
personal residence.

(b)Death of Executive.  If Executive dies prior to the date on which he becomes
entitled to receive (and has received) all compensation and benefits which he is
due under Paragraph 10(d) of the Employment Agreement, the November RSAA, or
this Agreement (without duplication), then the Company shall pay to his estate
all such compensation when otherwise due, and all such equity and benefits when
otherwise payable, as though Executive had not died.  

 

3.Definition of "Cause".  For purposes of this Agreement, "Cause" means only (i)
Executive's confession or conviction of theft, fraud, embezzlement, or other
crime involving dishonesty associated with the Company, (ii) Executive's
certification of materially inaccurate financial or other information pertaining
to the Company or any of the subsidiaries of the Company with actual knowledge
on the part of Executive that such financial or other information was
inaccurate, (iii) Executive's refusal or willful failure to cooperate with an
investigation by a governmental agency pertaining to the financial or other
business affairs of the Company or any of the subsidiaries of the Company unless
such refusal or willful failure is based upon a written directive of the Board
of Directors of CSGS or the written advice of counsel, (iv) a material breach by
Executive of any of his fiduciary duties to the Company or any of the
subsidiaries of the Company and, if such breach is curable, Executive's failure
to cure such breach within ten (10) days after Executive's receipt of a written
notice from the Board of Directors of CSGS

3

 

--------------------------------------------------------------------------------

 

setting forth in reasonable detail the particulars of such breach, or (v) fraud
or willful and material misconduct on the part of Executive in the performance
of Executive's duties under this Agreement as determined in good faith by the
Board of Directors of CSGS.   

4.Continuing Obligations.  The following provisions of the Employment Agreement
are incorporated in this Agreement by this reference and will remain in effect
from and after the Separation Date as follows:

(a)Nondisclosure.  Paragraph 11 of the Employment Agreement (regarding the
nondisclosure of confidential information, trade secrets, or proprietary data)
will remain in effect in accordance with its provisions.

(b)Non-Solicitation of Employees.  Paragraph 18 of the Employment Agreement
(regarding the non-solicitation of employees) will remain in effect in
accordance with its provisions.

(c)Post-Termination Noncompetition.  Paragraph 19 of the Employment Agreement
(regarding post-termination noncompetition) will remain in effect in accordance
with its provisions.

5.Compensation, Benefits, and Other Payments Pursuant to Paragraph 10(d) of the
Employment Agreement.  The Company and Executive agree that, unless the
employment of Executive is terminated by the Company for Cause prior the
Resignation Date, on the Resignation Date Executive will become entitled to all
of the compensation, benefits, and other payments which are provided pursuant to
Paragraph 10(d) of the Employment Agreement and that such compensation,
benefits, and other payments will be payable in accordance with the terms and
upon the conditions set forth in Paragraph 10(d) of the Employment Agreement;
for such purpose, the provisions of Paragraph 10(d) of the Employment Agreement
are incorporated in this Paragraph 5 by this reference.  The amount payable to
Executive pursuant to Paragraph 10(d)(ii) of the Employment Agreement is
$1,444,511.07.  The Resignation Date shall serve as the “Termination Date”
referenced in Paragraph 10(d) of the Employment Agreement.  Because Executive
will conditionally be entitled to continue to participate in the Company benefit
plans specified in Paragraph 10(d)(iv) of the Employment Agreement after the
Resignation Date, Executive’s COBRA rights shall not commence until the date on
which Executive is no longer entitled to participate in such benefit plans.

6.Nonassignability.  Except for those rights that may accrue to Executive’s
family or estate in the event of his death or disability, neither this Agreement
nor any right or interest of Executive under this Agreement shall be subject, in
any manner, to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, whether voluntary or involuntary, by operation of law or
otherwise, and any attempt at such will be void.  No compensation or benefit due
Executive under this Agreement shall in any way be subject to the debts,
contracts, liabilities, engagements or torts of Executive or subject to
attachment or legal process against Executive.

7.Entire Agreement; Modification.  Except as specifically set forth in Paragraph
4 and Paragraph 5 of this Agreement with respect to specified provisions of the
Employment

4

 

--------------------------------------------------------------------------------

 

Agreement incorporated in this Agreement, this Agreement will supersede the
Employment Agreement in its entirety as of the Resignation Date, and the
Employment Agreement will cease to have any further force or effect from and
after the Resignation Date.  This Agreement sets forth the entire agreement and
understanding of the parties concerning the subject matter of this Agreement and
supersedes all prior agreements, arrangements, and understandings relating to
that subject matter including, without limitation, the Employment Agreement
(except as specifically set forth in the preceding sentence).  No term or
provision of this Agreement may be modified or extinguished, in whole or in
part, except by a writing which is dated and signed by the parties to this
Agreement.  No representation, promise, or inducement has been made to or relied
upon by or on behalf of the Company or Executive concerning the subject matter
of this Agreement which is not set forth in this Agreement.  In particular,
Executive acknowledges and agrees that he is not entitled to receive from the
Company any severance, incentive, or other compensation or payment related to
his services to the Company or the termination of his employment by the Company,
other than the compensation and payments specifically set forth in this
Agreement. 

8.Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by a written instrument signed by the party charged
with such waiver or estoppel.

9.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

 

CSG Systems International, Inc.

9555 Maroon Circle

Englewood, CO 80112

Attn:  Chief Executive Officer

bret.griess@csgi.com

 

and

 

CSG Systems, Inc.

9555 Maroon Circle

Englewood, CO 80112

Attn:  Chief Executive Officer

bret.griess@csgi.com

 

To Executive:  

 

Joseph Ruble

At the address, e-mail, or fax number of record in the Company’s file

 

and

 

5

 

--------------------------------------------------------------------------------

 

Andrew Shoemaker

Shoemaker Ghiselli + Schwartz LLC

1811 Pearl Street

Boulder, CO  80302

ashoemaker@sgslitigation.com

 

All such notices shall be conclusively deemed to be received and shall be
effective: (i) if sent by hand delivery, upon receipt, (ii) if sent by e-mail,
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

10.Source of Payments.  All cash payments provided for in this Agreement will be
paid from the general funds of the Company.  Executive’s status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Company.

11.Payment Acceleration upon Anticipated Change of Control.  If the Company
enters into any definitive agreement whereby all or substantially all of the
assets or stock of the Company is to be acquired by an unrelated third party,
then the Company agrees that it will pay to Executive within 10 business days
after the signing such definitive agreement by the parties thereto all payments
to which Executive is entitled under this Agreement but which are then unpaid.

12.Federal Income Tax Withholding.  The Company may withhold from any
compensation or benefits payable under this Agreement all federal, state, city,
or other taxes to the extent required pursuant to any law or governmental
regulation or ruling.

13.Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, then such invalidity will not affect
any otherwise valid provision, and all other valid provisions will remain in
full force and effect.

14.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

15.Titles.  The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

16.Section 409A Compliance.

(a)Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the

6

 

--------------------------------------------------------------------------------

 

provisions of this Agreement will be administered, interpreted and construed
accordingly.  Notwithstanding the foregoing provisions of this Agreement, if the
payment of any compensation or benefits under this Agreement would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code, and
Executive constitutes a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code, then any such payments that Executive would
otherwise be entitled to during the first six months following Executive’s
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be accumulated and paid on the date that is six months after
Executive’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest. 

(b)All taxable reimbursements pursuant to this Agreement shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(l)(iv) such that the reimbursements
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event.  Specifically, the amounts reimbursed under this
Agreement during Executive’s taxable year may not affect the amounts reimbursed
in any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.

17.Governing Law; Venue.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado.  Any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the state or
federal courts having jurisdiction in Denver, Colorado.  Each of Executive and
the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that he or it may have to the
laying of venue of any such suit, action, or proceeding in any such court.  If
any dispute arises under this Agreement after a change in control of the Company
has occurred, then the acquiring company shall pay the reasonable legal and
associated fees of Executive reasonably incurred in connection with such
dispute, regardless of the outcome of such dispute, unless it is determined that
such dispute was initiated by Executive in bad faith and without a substantial
basis in belief or fact.

18.Terms.  The term “affiliate” means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

19.Successor Obligations.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  As used in this Agreement, “Company” includes both
the Company as defined above and any such successor to the Company's business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.

7

 

--------------------------------------------------------------------------------

 

20.Reimbursement of Attorney Fees.  The Company shall pay Executive’s legal
counsel for any reasonable fees incurred in connection with Executive’s
resignation and separation from the Company and the negotiation of this
Agreement, promptly upon receipt of documentation of such fees. 

21.Directors and Officers Insurance Coverage.  

(a)General.  The Company hereby covenants and agrees that, so long as Executive
shall continue to serve as an officer or director of the Company (or its
subsidiaries or affiliates) and thereafter so long as Executive shall be subject
to any possible proceeding by reason of the fact that Executive was an officer
or director of the Company (or its subsidiaries or affiliates), the Company
shall, subject to Section 21(b) below, use reasonable efforts to obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers,
and Executive shall be a covered party under such D&O Insurance to the maximum
extent of the coverage available for any director or officer of the Company.

(b)Commercial Reasonableness.  Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company determines
in good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage is reduced by exclusions so as to provide an insufficient benefit
and D&O Insurance is in fact not provided for the other directors and officers
of the Company.

(c)Change in Control.  In the event of a Change in Control pursuant to which the
Company or any successor is obligated to provide D&O Insurance for a period of
time following the effective date of the transaction or to purchase a D&O
Insurance tail policy, Executive shall be a covered party under such D&O
Insurance or tail policy to the maximum extent of the coverage available for any
director or officer of the Company.

22.Waiver and Release.  Promptly after the Separation Date, Executive and the
Company will enter into a mutual waiver and release of all claims against the
other (and in respect of the Company, its officers, directors, agents, and
employees), whether known or unknown, in a form mutually acceptable to the
Company and Executive.  Such release shall, on the part of Executive, contain
provisions customarily included in a release executed by an employee in
consideration of payments or benefits received by the employee in connection
with the employee's termination of employment.

 

 

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 




8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

CSG SYSTEMS INTERNATIONAL, INC.

 

 

 

By: /s/ Bret C. Griess

Chief Executive Officer

 

 

 

 

 

 

 

CSG SYSTEMS, INC.

 

 

 

By: /s/ Bret C. Griess

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Joseph T. Ruble

Joseph T. Ruble

 

9

 